DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Prosecution is being reopened due to newly found prior art.
Drawings
The drawings are objected to because some of the drawings appear to be cut off, specifically figures 7A and 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the outer surface of the housing” which lacks antecedent basis. It will be interpreted to read “an outer surface of the housing.”
Claim 4 is indefinite because it depends from claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 teaches a housing having a plurality of openings for air flow into the housing. A sponge that has a plurality of layers and a plurality of links that provide supports to the layers. The sponge is disposed in the inner space of the housing, the sponge having a water absorbing/adsorbing material for absorbing/adsorbing water vapor from the air flow and a water filter disposed below the sponge for filtering water discharged from the sponge.
Claim 2 teaches the system can be carried by an automobile, bicycle, ship, or person.
Claim 3 teaches that outer surface of the housing has a coating of heat reflective material and Claim 4 teaches that material comprises at least one of ceramic or aluminum.
Claim 5 teaches the housing comprises a heat insulation material between an inner surface of the housing and an outer surface of the Claim 6 teaches that this material comprises at least one of ceramic, foam, fiberglass, or carbon fiber.
Claim 7 teaches the water absorbing/adsorbing material comprises at least one of tertiary amines, polyethylene glycols, or hydrophobic activated carbon.
Claim 8 teaches the sponge is sized so as to not contact an inner surface of the housing.
Claim 9 teaches a water tank connected to the water filter and a valve connected to the water tank. Claim 10 teaches that the water tank is attached to the housing by a screw, clip, or friction fit.
Claim 11 teaches a presser above the sponge configured to compress the sponge to discharge water from the sponge. Claim 12 teaches the presser has a plate structure with a plurality of openings. Claim 13 teaches the sponge goes back to a pre compression volume and shape when the compression force is released.
Claim 14 teaches the sponge comprises at least one of polymer, paper, or cotton fabric.
Claim 17 teaches a housing having a plurality of openings for air flow into the housing. The housing has an inner and outer wall, and flanges extending inwardly towards the inner wall from upper edges of openings on 
Claims 1, 2, 7-11, 13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20090158928, hereinafter referred to as Wu, in view of US20050126199, hereinafter referred to as Akkad. 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Akkad, further in view of US4702749, hereinafter referred to as Sircar.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Akkad, further in view of US6471739, hereinafter referred to as Eom.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu, in view of Akkad, further in view of US3403959, hereinafter referred to as Holderman.
Claims 3 and 4 are Wu, in view of Akkad, further in view of US5327740, hereinafter referred to as Ogasawara.
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu, in view of Akkad, further in view of US4271228, hereinafter referred to as Foster.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wu.
Referring to claim 1, Wu teaches in figure 6 [0035] a dehumidifier a housing having an inlet 127 and an outlet 128 with a grill or louver in the openings. A grill or louver would mean the opening is portioned so there is a plurality of openings for air flow into the housing. A sponge 134 is provided with a link support cable 140. The sponge is disposed in the inner space of the housing as seen in figure 6. [0026] teaches that the moisture removal device (sponge in this case) has a porous media that can adsorb or absorb and old water vapor condensed on the media. Wu teaches a plurality of links (sliding rods 38 to hold springs 38A in figure 2E [0028]).  The sliding rods 38 provide at least some support to the sponge 134 due to the fact that the rods 38 are part of the structure that holds the sponge 134.  Each rod 38 has a spring 38A ([0028]).  After the moisture removal device 134 is compressed by press plates 37, the springs 38A and rods 38 drive 
Wu does not explicitly teach having a plurality of layers. However it would have been obvious to one of ordinary skill in the art to have the moisture removal device to have two or more layers of the sponge material positioned together as these are just duplicate parts with no new or unexpected results. See MPEP2144.04(VI)(B).
Wu does not explicitly teach having a water filter underneath the sponge. Akkad teaches in figure 1 a dehumidifier that has a tank for collecting and filter water 7. It would have been obvious to one of ordinary skill to have a water filter as taught by Akkad in the device of Wu as Akkad teaches the benefit of being able to collect, store, and distribute potable water from the dehumidification device ([0022]).
Referring to claim 2, the act of being capable of being carried by an automobile, bicycle, ship, or person does not add to the structure of the invention. Wu teaches in figure 6 a dehumidifier. Dehumidifiers are sold in stores, which means they would meet this limitation.
Referring to claims 3 and 4,
Ogasawara teaches in column 2 lines 41-45 a dehumidifier having a body made of aluminum. It would have been obvious to one of ordinary skill to use aluminum as the outer surface of the housing of Wu and Akkad as Ogasawara teaches that this has the benefit of being rust proof material as dehumidifiers deal with water vapor. 
Referring to claims 5 and 6, Wu and Akkad do not explicitly teach the housing comprises a heat insulation material between an inner surface of the housing and an outer surface of the housing and that this material comprises at least one of ceramic, foam, fiberglass, or carbon fiber.
Foster teaches in column1 lines 7-21 that having a sheet of ceramic or glass fibers is useful in dehumidifiers. It would have been obvious to one of ordinary skill to use this sheet of Foster in the dehumidifier of Wu and Akkad as Foster teaches the benefit of having the sheet being able to act as heat insulation, electric insulation, and as a support means.
Referring to claim 7, Wu and Akkad do not explicitly state the water absorbing/adsorbing material comprises at least one of tertiary amines, polyethylene glycols, or hydrophobic activated carbon. However Wu teaches in [0026] that the moisture removal body is capable of adsorbing or absorbing and holding liquid water condensed on the media and can be regenerated by deforming. Applicant teaches the use of tertiary amines, 
Referring to claim 8, Wu shows in figure 6 the sponge is sized so as to not contact an inner surface of the housing. If it does not teach this, it would have been obvious to one of ordinary skill to place the sponge in a desirable location as this is considered a rearrangement of parts and would be considered an obvious matter of design choice as it does not modify the operation of the device. Please see MPEP2144.04(VI)(C).
Referring to claims 9, 
Referring to claim 10, Wu and Akkad do not explicitly teach that the water tank is attached to the housing by a screw, clip, or friction fit. Wu teaches a water container 135 that is located within the housing and that it can be removably supported within the cabinet for manual removal as known in the art in [0035]. Applicant fails to show criticality in the type of connection as the specification teaches in [0043] that any removable means can be used to attach the housing to the water tank. Eom teaches a dehumidifier housing with a water tank 6 that is attached via projections 19 in figure 4 to the slots 6a in figure 2 in column 4 lines 41-46. It would have been obvious to one of ordinary skill to a friction fit attachment as taught by Eom in the device of Wu and Akkad as choosing how to attach two objects is a matter of design choice. MPEP 2144.04(VI)(B).
Referring to claim 11, Wu teaches a presser above the sponge configured to compress the sponge to discharge water from the sponge (plates 144 and 139 in figure 6). Referring to claim 13 
Referring to claim 12, Wu and Akkad do not explicitly teach the presser has a plate structure with a plurality of openings. Holderman teaches a sponge type mop that requires compression to release held liquid. Holderman teaches in figure 9 the top presser plate is perforated in order to allow water through the perforation when compressed (column 2 lines 41-51). It would have been obvious to one of ordinary skill to have the presser plate with perforations of Holderman the device of Wu and Akkad as Holderman teaches having perforations would allow the water to fall through and be released through the plates.
Referring to claim 14, Wu teaches in [0027] that the moisture removal material can be nylon (polymer).
Referring to claim 17 Wu teaches in figure 6 [0035] a dehumidifier a housing having an inlet 127 and an outlet 128 with a grill or louver in the openings. The dehumidifier has out inner and outer wall that are represented by the outside the inside of the housing 126. A grill or louver would mean the opening is portioned so there is a plurality of openings for air flow into the housing. As seen in figure 7, it shows an example of louvers 150’ which correspond to flanges that are extending inward from the upper edge of the openings on the outer wall towards the inner wall. The sponge is disposed in the inner space of the housing as seen in figure 
If Wu does not teach the flanges in figure 6, it would have been obvious to use known louvers such as those shown in figure 7 as Wu teaches in [0035] that louvers are well known in the art and the substitution of a louver such as the one in figure 7 would be the equivalent of the grill or louver of figure 6. In this case the substitution would likely produce predictable results as they are both meant to be used for letting air into the device. See MPEP 2143 I(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/28/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776